Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 1 of 19




               EXHIBIT A
Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 2 of 19
Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 3 of 19
    Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 4 of 19




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

ALLAN GATTO,                                CIVIL DIVISION

          Plaintiff,                        ELECTRONI CALLY FILED

          vs.                               Case No. GD-20-012340

PORTFOLIO RECOVERY ASSOCIATES, LLC ,

          Defendant.
                                            COMPLAINT IN CIVIL ACTION




                                            Filed on Behalf of Plaintiff:
                                            Allan Gatto


                                            Counsel of Record for this Party:

                                            J.P. WARD & ASSOCIATES, LLC

                                            Joshua P. Ward
                                            Pa. I.D. No. 320347


                                            J.P. W ARD & A SSOClA TES, LLC
                                            The Rubicon Building
                                            201 South Highland A venue
                                            Suite 201
                                            Pittsburgh, PA 15206

                                            Telephone.:    (412) 545-3015
                                            Fax No.:       (412) 540-3399
                                            E-mail:        jward@jpward.com
      Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 5 of 19

                                                                                                       1
                                     NOTICE TO DEFEND

YOU HA VE BEEN SUED IN COURT. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice are
served, by entering a written appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a judgment may be entered against you by the
court without further notice for any money claimed in the Complaint or for any other claim or
relief requested by the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LA WYER AT ONCE. If you do not have a
lawyer, go to or telephone the office set forth below. This office can provide you with information
about hiring a lawyer. IF YOU CANNOT AFFORD TO HIRE A LA WYER, this office may be
able to provide you with information about agencies that may offer legal service to eligible persons
at a reduced fee or no fee:

                               LA WYER REFERRAL SERVICE
                             11 TH FLOOR KOPPERS BUILDING,
                                   436 SEVENTH A VENUE
                           PITTSBURGH, PENNSYLVANIA 15219
                                 TELEPHONE: (412) 261-5555


HEARING NOTICE YOU HA VE BEEN SUED IN COURT. The above Notice to Defend
explains what you must do to dispute the claims made against you. If you file the written response
referred to in the Notice to Defend, a hearing before a board of arbitrators will take place in the
Compulsory Arbitration Center. Report to the Arbitration Assembly Room, Courtroom Two,
Seventh Floor City-County Building, 414 Grant Street, Pittsburgh, Pennsylvania 15219,
on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , 2021, at 9:00 A.M.

IF YOU FAIL TO FILE THE RESPONSE DESCRIBED IN THE NOTICE TO DEFEND, A
JUDGMENT FOR THE AMOUNT CLAIMED IN THE COMPLAINT MAY BE ENTERED
AGAINST YOU BEFORE THE HEARING. DUTY TO APPEAR AT ARBITRATION
HEARING IF ONE OR MORE OF THE PARTIES IS NOT PRESENT AT THE HEARING, THE
MATTER MAY BE HEARD AT THE SAME TIME AND DA TE BEFORE A JUDGE OF THE
COURTWITHOUTTHEABSENTPARTYORPARTIES.THEREISNORIGHTTOATRIAL
DE NOVO ON APPEAL FROM A DECISION ENTERED BY A JUDGE.

NOTICE: You must respond to this complaint within twenty (20) days or a judgment for the
amount claimed may be entered against you before the hearing. If one or more of the parties is not
present at the hearing, the matter may be heard immediately before a judge without the absent
party or parties. There is no right to a trial de novo on appeal from a decision entered by a judge.
      Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 6 of 19

                                                                                                        1

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

ALLAN GATTO,                                          CIVIL DIVISION

               Plaintiff,                             ELECTRONI CALLY FILED

               vs.                                    Case No . GD-20-012340

PORTFOLIO RECOVERY ASSOCIATES, LLC ,

               Defendant.
                                          COMPLAINT


       AND NOW, comes Plaintiff, Allan Gatto, by and through the undersigned counsel , J.P.

Ward & Associates, LLC and, specifically, Joshua P. Ward, Esquire, who files the within

Complaint in Civil Action against Defendant, Portfolio Recovery Associates, LLC, of which the

following is a statement:

                                            PARTIES


       1.      Plaintiff, Allan Gatto (hereinafter "Allan Gatto"), is an adult individual who

currently resides at 199 Main Avenue, New Brighton, Pennsylvania 15066.

       2.      Defendant, Portfolio Recovery Associates, LLC, LLC, (hereinafter "Portfolio

Recovery Associates"), is a corporation with its principal place of business located at 120

Corporate Blvd, Norfolk, Virginia 23502.


                                JURISDICTION AND VENUE


       3.      Jurisdiction is proper as Plaintiff brings this lawsuit under the Fair Debt Collection

Practices Act, 15 U .S.C.A. § 1692, et seq. (hereinafter, the "FDCPA").

       4.      Venue is proper pursuant to Pa.R.C.P. 2179(a)(2) because Defendant regularly

conducts business in Allegheny County, Pennsylvania, and because Defendant is subject to general

jurisdiction of Allegheny County, Pennsylvania.

                                                 2
      Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 7 of 19

                                                                                                         1
                PROCEDURAL HISTORY AND FACTUAL ALLEGATIONS

        5.      On November 18, 2019, the Board of Arbitrators granted an award in favor of Allan

Gatto and against Portfolio Recovery Associates in the Beaver County Court of Common Pleas at

Docket Number: 10590 of 2018. A true and correct copy of the Award is attached hereto, made a

part hereof, and marked as Exhibit "A".

        6.      Following the Arbitrators decision, Portfolio Recovery Associates had the right to

appeal within thirty days of such award.

        7.      Portfolio Recovery Associates never took action to file an appeal of the Arbitrators'

award therefore making the Board of Arbitrators' decision a final judgment.

        8.      On December 23 , 2019, Portfolio Recovery Associates filed a praec1pe to

discontinue without prejudice the above captioned case in the Beaver County Court of Common

Pleas. A true and correct copy of the Praecipe to Discontinue is attached hereto, made a part hereof,

and marked as Exhibit "B".

        9.      Portfolio Recovery Associates failure to appeal the Arbitrators award and instead

file a praecipe to discontinue without prejudice constituted an action that cannot legally be taken

and therefore Portfolio Recovery Associates violated 15 U.S.C. § 1692e(5) of the FDCPA.

        10.     Furthermore, the filing of the praecipe to discontinue without prejudice after the

Arbitrators' award without filing an appeal constituted the use of false and deceptive means in an

attempt to collect a debt in violation of 15 U.S.C. § l 692e(l 0) of the FDCPA.

                                    COUNTI
                  VIOLATION OF THE FDCPA, 15 U.S.C.A. § 1692, et seq.
        11.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.




                                                  3
      Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 8 of 19

                                                                                                       1
       12.     There is abundant evidence of the use of abusive, deceptive, and unfair debt

collection practices by many debt collectors. Abusive debt collection practices contribute to the

number of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of

individual privacy. 15 U.S.C.A. l 692(a).

       13.     The purpose of the FDCPA is to "eliminate abusive debt collection practices by

debt collectors, to ensure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses." 15 U.S.C.A. § 1692(e).

       14.     Allan Gatto is a "consumer" as defined by§ l692a(3) of the FDCPA.

       15.     Portfolio Recovery Associates is a "debt collector" as defined by§ 1692a(6) of the

FDCPA.

       16.     Upon information and belief, the alleged "debt" arises out of an alleged transaction

entered into primarily for personal, family, or household purposes. "The term ' debt' means any

obligation or alleged obligation of a consumer to pay money arising out of a transaction in which

the money, property, insurance, or services which are the subject of the transaction are primarily

for personal, fami ly, or household purposes, whether or not such obligation has been reduced to

judgment." 15 U.S.C.A. § l 692a(5).

       17.     The Third Circuit has held that the FDCPA is to be enforced by private attorney

generals. Weiss v. Regal Collections, 385 F.3d 337, 345 (3d. Cir. 2004).

       18.       Section 1692e of the FDCPA provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any
               debt. Without limiting the general application of the foregoing, the
               following conduct is a violation of this section:




                                                 4
         Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 9 of 19

                                                                                                      l
               (5) The threat to take any action that cannot legally be taken or that
               is not intended to be taken .
               (10) The use of any false representation or deceptive means to
               collect or attempt to collect any debt or to obtain information
               concerning a consumer.

15 U.S.C.A. § 1692e

         19.   On November 18, 2019, the Board of Arbitrators granted an award in favor of Allan

Gatto and against Portfolio Recovery Associates in the Beaver County Court of Common Pleas at

Docket Number: 10590 of 2018. See Exhibit "A".

         20.   Following the Arbitrators decision, Portfolio Recovery Associates failed to appeal

said judgment rendering it a final judgment.

         21.   On December 23, 2019, Portfolio Recovery Associates filed a praec1pe to

discontinue without prejudice the above captioned case in the Beaver County Court of Common

Pleas.

         22.   Portfolio Recovery Associates' failure to appeal the Arbitrators award and instead

file a praecipe to discontinue without prejudice constituted an action that cannot legally be taken

and therefore Portfolio Recovery Associates violated 15 U.S.C. § 1692e(5) of the FDCPA.

         23.   Furthermore, the filing of the praecipe to discontinue without prejudice after the

Arbitrators' award without filing an appeal constituted the use of false and deceptive means in an

attempt to collect a debt in violation of 15 U.S.C. § 1692e(10) of the FDCPA.

         24.   Section 1692d of the FDCPA provides, in relevant part: "A debt collector may not

engage in any conduct the natural consequence of which is to harass, oppress, or abuse any person

in connection with the collection of a debt."




                                                 5
     Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 10 of 19




         25.    Here, the only natural consequence of Portfolio Recovery Associates' acts of

attempting to take an action that cannot legally be taken was to harass, oppress, and abuse Allan

Gatto.

         26.    As such, Portfolio Recovery Associates' conduct, as set forth above, violated 15

U.S.C.A § 1692d of the FDCPA.

         27.    Section 1692k(a) of the FDCPA provides, in relevant part:

                ... any debt collector who fails to comply with any provision of this
                subchapter with respect to any person is liable to such person in an
                amount equal to the sum of - (1) any actual damages sustained by
                such person as the result of such fai lure; (2)(A) in the case of any
                action by an individual, such additional damages as the court may
                allow, but not exceeding $1,000; and (3) in the case of any
                successful action to enforce the foregoing liability, the costs of the
                action, together with a reasonable attorney's fee as determined by
                the court."

15 U.S.C.A. § 1692k(a).

         28.    As a direct and proximate result of Portfolio Recovery Associates' violations of the

FDCP A, as set forth above, Allan Gatto has suffered annoyance, anxiety, embarrassment,

emotional distress, and severe inconvenience.

         WHEREFORE, Plaintiff, Allan Gatto, respectfully requests that this Honorable Court enter

judgment in their favor and against Defendant, Portfolio Recovery Associates, LLC , and enter an

award of monetary damages as described herein, not in excess of arbitration limits, statutory

damages pursuant to 15 U.S.C.A. § 1692k(a), costs and attorney 's fees pursuant to 15 U.S.C.A. §

1692k(a), and such other and further relief as this Honorable Court deems just and proper.


JURY TRIAL DEMANDED UPON APPEAL OR REMOVAL.




                                                  6
     Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 11 of 19

                                                                                      l
                                        Respectfully submitted,

                                        J.P. WARD & ASSOCIATES, LLC

                                                            ~               ·




Date: August 13, 2021                   By:---'= - - - - - -- - - - -
                                            Joshua P. Ward (Pa. I.D. No. 320347)
                                            Kyle H. Steenland (Pa. l.D. No. 327786)

                                            J.P. Ward & Associates, LLC
                                            The Rubicon Building
                                            201 South Highland A venue
                                            Suite 201
                                            Pittsburgh, PA 15206

                                            Counsel for Plaintiff




                                    7
Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 12 of 19




             EXHIBIT A
                Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 13 of 19




                              IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY,
                                               PENNSYLVANIA

PORTFOLIO RECOVERY ASSOCIATES, LLC,

                                    PLAINTIFF,
                        VS.
                                                                         No. 10590 Term, 2018
ALLAN GATTO.

                                    DEFENDANT.

                                             QUALIFICATION OF ARBITRATORS

           NOW, the                 _L{
                                day of                Jl [
                                                 i ,N i l        /4r- , I?,
                                                                        20      we. the undersigned,,having
been named Arbitrators in the above cause, do hereby swear that we wil hear the evidence and
allegations of the parties, justly and equitably try all matters in variance submitted to us, determining

(20) days of the date of hearing the same.                             4;·
                                                                        /,//
                                                                             ·;· ,,, , . - - -.-.,· . .
the matters in controversy, make an award, and transmit the same to the Prothonotary within twenty

                                                                                        (___                    / ,.
Sworn to and sub~i~ d                                                "-.. ,._ _/t/44 '_77      · .     C/.:i/}t7'L--
                                    1
before me this           /I         day of
     k~uA- ,.                                20_1_1                                            •fii-   f1"'? _ _

                .       ,7~fothonotary       p;L-              ~                                        ~
                                                 AWA RD OF A RBITR ATORS

         AND NOW, the                A        day of ;\, :,(, ·,;, /,/-            ,   204     we, the undersigned
arbitrators chosen in this case, after having been duly sworn,            ,d   having ~card the evidence and
allegations of the parties, do award and find for the _ """'j-~_-<-'-:f_:._1···_
                                                                              ·1_-{,.,_,_~/2
                                                                                          -'-J-'-
                                                                                               ;f..L-
                                                                                                   ·/_-_- _ _ _ _ _ _ __ _
         ;_f;
in t-1-½@ sum of -:. -~1=
                        ,-,...._,~::.
                                  ____ _ __ _ _ __ _ _ _ _ _ _.,....__ _--.-'-- " ' - - - --
                    -:--:::. >-
                    .   -~-
                    ~:'; <.:: . -
                    I~~;;~f·




        ***Each Party has the right to appeal the <.kcision. within thirty days from the date of the
award. The Arbitrator's fee to be paid for appeal is $638.50, and can be filed in the Prothonotary's
Office.
Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 14 of 19




             EXHIBITB
  Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 15 of 19


Carrie Gerding, Esq.
Robert N. Polas Jr, Esq.
Gregory J. Babcock, Esq.
Christopher Titus, Esq.
Attorney ID# 94055/201259/205061/315746
Portfolio Recovery Associates, LLC
120 Corporate Blvd
Norfolk, VA 23502
Attorneys for Plaintiff

           IN THE COURT OF COMM ON PLEAS OF BEAVER COUNTY, PA
                            CIVIL ACTION - LAW
POR1FOLIO RECOVERY ASSOCIATES, LLC
120 CORPORAIBBLVD
NORFOLK, VA 23502
                  Plaintiff                                 No. 2018-10590
                 V.


ALLANGATIO
199MAIN AVE
NEW BRIGHTON PA 15066
                 Defendant
                              PRAECIPE TO DISCONTINUE
       To the Prothonotary:




                                                    Robert N. Polas, Jr., Es . PA Bar# 20125
                                                    Carrie Gerding, Esq. PA Bar# 94055
                                                    Gregory J. Babcock, Esq. PA Bar# 205061
                                                    Christopher Titus, Esq. PA Bar# 315746
                                                    Portfolio Recovery Associates, LLC
                                                    120 Corporate Blvd
                                                    Norfolk, VA 23502
                                                    TELE: 866/428-8102
                                                    FAX: (757) 518-0860
23067792                                            Attorneys for Plaintiff




                                                     SCANNED
 RECEIVED
                                                     2 6 FEB 2020
  FEB z 6 2020
                                            BY.....
            This conmunication is from a debt collector and is ·an attempt to -collect a ebt.
                                                                                       I          SCANNED
              - -- Any infonnation obtained will be used for thatpUipose. - -
                                                                                                    h   r F.B 7.020
                                                                                           BY............................ .
------- - - - -- - 71
Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 16 of 19
             ••- - - - -••--:-:--• ~---•_.L._.....:.,t._.,=a.L..,t..:..»a....-,c.w~•.-..,:. ~        o/• -~. ,: -+• • -;;.;.S£:&.:!.?L:J:i!N:St?m:=:zi.:<:ncici
                                                                                             • - •ut :.r- .::.;;.:     -- - •- - -~
                                                                                                                     !J a..x   ol
                                                                                                                                    .. .   •   .         ' :·
                                                                                                                                                                .~ :.J::---
                                                                                                                                                                        V.'--_~.
                                                                                                                                                                  . . .• ◄. . . J              ...
                                                                                                                                                                                                     :V
                                                                                                                                                                                                     -.




                                                           I     CERTIFJCA1EQf CQMPU~

         I cemfy that this  filina comp&s with the prowims of the Pllblic Accas Policy qf ti,« Vn(lled
 .Judicial~"" t( PenllS)'lvanla: C. Reords of tM Appdlat~ and Trio/ O,,,,tr tlllt require filir?g
 confidenlill infonnition and documen(S diff'erenrly than non-confllendal i1f~tion and dc;,cumems.




                                                                                         Submbedby:




                                                                                      Sipata_re:
                                                                                      Name:
                                                                                      D       Carrie Gadm,. Esq. # 940$5         /
                                                                                     D        Robert N. Polls, Jr., &q. #.201259
                                                                                     0        0ngory J. Blllcoct, Paq. #'JOS06J
                                                                                     D        Cuistopher Titus, Esq. "'3157~




                                                                                                                                                                      ,,__.,
                                                                                                                                                                      <=
                                                                                                                                               CZ                     -D
                                                                                                                                                   f"T'1-c --         c::,             -
                                                                                                                                                                       r-r-:    '
                                                                                                                                                   ~:;;_;~
                                                                                                                                                   '
                                                                                                                                                      ,- >
                                                                                                                                                            ,
                                                                                                                                                   ~~ .....,,,.
                                                                                                                                                         -;-·
                                                                                                                                                                       n            -r..-:,
                                                                                                                                                   ::o:co
                                                                                                                                                    no-<
                                                                                                                                                    0 ::z: :E
                                                                                                                                                                       N
                                                                                                                                                                       c.,..)       ....
                                                                                                                                                                                    --   ~




                                                                                                                                                       C:or-,           -,;,         u··
                                                                                                                                                       ::Z:-1 ;;o       ::x          (./;
                                                                                                                                                       -;:;> :.t                      cI r :
                                                                                                                                                        -< ~ rri         ~
                                                                                                                                                       ;;-<              w
                                                                                                                                                       ~




     Thfs commmicat:io~ is from a debt collector and is an atterrpt to coDect-8--tlebt.                                                                    -
              A'.ny :infunnation obtained will be used mr that purpose.
      Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 17 of 19


Carrie Gerding, Esq.
Robert N. Po.las Jr, Esq.
Gregory J. Babcock, Esq.
Christopher Titus, Esq.
Attorney ID# 94055/201259/205061 /3 l 5746
Portfolio Recovery Associates, LLC
120 Corporate Blvd
Norfolk, VA 23502
Attorneys for Plaintiff

                IN THE COURT OF COMMON PLEAS OF BEAVER COUN1Y, PA
                                 CML ACTION - LAW

PORTFOLIO RECOVERY ASSOCIAlES, LLC
120 CORPORATE BLVD
NORFOLK, VA 23502
                  Plaintiff                                    No. 2018-10590                               , .. "I
                                                                                                            c..:..
                V.                                                                        · t:;
                                                                                                            ......::.
                                                                                          ~
                                                                                              _._.,,..- .
                                                                                          ">--r             c:,
                                                                                          <.,,...., .....   rrt
                                                                                                             c-,        ,__
ALLAN GATTO                                                                               r.ic~ ...
199 MAIN AVE
                                                                                           ;o;r·-;           N          0
                                                                                           ;>o-<              w         ✓v


NEW BRIGIITON PA 15066                                                                     0      ::z: :E               (./,
                                                                                           C o r,             -0
                  Defendant                                                                 Z--! - ·          ::r;      (J .
                                                                                            ~ ► --J                     (_
                                                                                            -<;;v~             i3?      ,,.
                                                                                             .,,l>
                                                                                            • -<~
                                                                                                                w
                                       CERTIFICATE OF SERVICE

       The tmdersigned does hereby certify that I served a copy of the foregoing Praecipe to Discontinue

upon BRIAN J. FENTERS, ESQ., by First Class Mail, Postage Pre-Paid, a copythereofon this _ _

day of _ _ _ _ _ _., 2019, to:

           BRIAN J. FENTERS, ESQ ., 6101 PENN AVE., STE




                                                       RobertN . Po.las, Jr., Esq. PA Bar# 2012
                                                       Carrie Gerding, Esq. PA Bar# 94055
                                                       Gregory J. Babcock, Esq. PA Bar # 205061
                                                       Christopher Titus, Esq. PA Bar # 315746
                                                       Portfolio Recovery Associates, LLC
                                                       120 Corporate Blvd
                                                       Norfolk, VA 23502
                                                       TELE: 866/428-8102
                                                       FAX: (757) 518-086             SCANNED
23067792                                               Attorneys for Plaintiff
                                                                                                  B7020
                                                                               BY...                    .l.\.J.. ...
              -'fhis communication is from a debt collector and is an attempt10i:'ollect a debt.
                            Any infunnation obtained will be used for that purpos~.
     Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 18 of 19




                                            VERIFICATION

       I, JOSHUA P. WARD, ESQ., have read the foregoing COMPLAINT and verify that the

statements therein are correct to the best of my personal knowledge, information, and/or belief. I

have gained this information from discussions with Plaintiff. This verification is made on behalf

of Plaintiff. Plaintiff will produce their verification if/when there is an objection by Defendant or

upon directive from the court.


       I understand that this verification is made subject to the penalties of 18 Pa. C.S.A. 4904

relating to unsworn falsification to authorities, which provides that if I knowingly make false

averments, I may be subject to criminal penalties.




                                                      Respectfully submitted,

                                                      J.P. WARD & ASSOCIATES, LLC

                                                                            ~                 ·



Date: August 13, 2021                                By:--=----------
                                                      Joshua P. Ward (Pa. I.D. No. 320347)
                                                      Kyle H. Steenland (Pa. I.D. No. 327786)

                                                          J.P. WARD & ASSOCIATES, LLC
                                                          The Rubicon Building
                                                          201 South Highland A venue
                                                          Suite 201
                                                          Pittsburgh, PA 15206

                                                          Counsel for Plaintiff




                                                 8
     Case 2:21-cv-01216-CCW Document 1-1 Filed 09/13/21 Page 19 of 19

                                                                                                    1

                                CERTIFICATE OF SERVICE

       I hereby certify that on this August 13, 2021 , a true and correct copy of the foregoing

Complaint in Civil Action was served via first class mail, upon the following:



                              Portfolio Recovery Associates, LLC
                                       120 Corporate Blvd
                                       Norfolk, VA 23502




                                                    Respectfully Submitted,

                                                    J.P. WARD & ASSOCIATES, LLC



Date: August 13 , 2021                              By:
                                                          Joshua P. Ward (Pa. I.D. No. 320347)
                                                          Kyle H. Steenland (Pa. 1.0. No. 327786)


                                                          J.P. Ward & Associates, LLC
                                                          The Rubicon Building
                                                          201 South Highland A venue
                                                          Suite 201
                                                          Pittsburgh, PA 15206




                                                9
